Title: To James Madison from Thomas Law, 18 July 1804
From: Law, Thomas
To: Madison, James



Sir
Washington July 18. 1804.
In consequence of your observation last night, I have consulted a Book written upon landed property in Asia, where the Author observes that the first transition from the pastoral to the agricultural state of Society must always remain a subject for conjecture. When Cæsar entered Germany he found agriculture partially adopted by the Suevians. “Sed privati ac separati agri apud eos, nihil est; neque longius anno remanere [in] uno loco, colendo causa licet, neque multum fromento sed maximam partem lacte atque pecore vivunt.” Tacitus speaking of the Germans says that “upon any recess from war they passed their time in indolence. All the most brave & warlike applied to nothing at all; but to their wives they left the care of their houses lands &ca. You might easier persuade them to expose themselves to wounds, than to cultivate the lands, they refuse to acquire by sweat what they can purchase with blood.”
Such alas is the disposition of American Indians, & I am conscious how difficult it must be to persuade them to apportion out the ground for cultivation—perhaps they might be induced to make their prisoners cultivate the land, & pay their King a part of the crop, & thus self interest might by degrees prompt them to preserve the lives of their enemies to obtain the benefit of their labor. As the King found his receipts encrease & consequently his power, he might gradually more & more encourage agriculture—& thus by degrees his wandering hunting tribes might after a generation or two become stationary husbandmen.
I have only been prompted by a desire to prevent the inevitable extinction of all these noble spirited well formed handsome Indians, by suggesting a recommendation from the benevolent President to agriculture. His words will make a deep impression on their minds & as their Chiefs have experienced their diminution in numbers by constant warfare, they might listen to persuasion & attempt more agriculture, & thus the obstacles of habit might at length be surmounted. With apologies for intrusion I remain With esteem Yr mt Obt. He. St.
Thos Law
